TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00342-CR



                                  Lee Andrew Green, Appellant

                                                 v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
      NO. D-1-DC-14-904017, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Counsel for appellant Lee Andrew Green has filed a motion to permanently abate

this appeal in light of the fact that, he advises us, Green has died. Where, as here, an appellant in

a criminal case dies after an appeal is perfected but before the appellate court issues the mandate,

the court is to permanently abate the appeal.1 Accordingly, we grant the motion and permanently

abate the appeal.



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Permanently Abated

Filed: December 17, 2015

Do Not Publish


       1
           Tex. R. App. P. 7.1(a)(2).